DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  
In line 6, reference is made to “the force receiving part”, which omits the hyphen between force and receiving that was used in line 3.  It is suggested that applicant amend this to read “the force-receiving part” for consistency.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11, and 14-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ito (US 2011/0132518 A1).
As to claim 1, Ito discloses a joining punch (see especially paragraphs 0070-0108, see also figures 4 and 7) for a joining device that is configured for producing a joining connection between a first joining part (upper substrate 21) and a second joining part (lower substrate 22), comprising: 
at least one force-receiving part (support 2 and/or lifting frame 8b) to which a contact force (F) can be applied, and 
at least two pressing parts (device for holding a substrate 10) configured for applying pressure to the first joining part (21) via the force receiving part, 
wherein the at least two pressing parts (device for holding a substrate 10) are arranged and/or formed independently of one another on the joining punch in such a manner that they are tiltable relative to the force-receiving part (support 2 and/or lifting frame 8b, see paragraph 0089, disclosing “the electrostatic chucks 2, which have been brought into contact with the upper substrate 21, deform their leaf spring members 4 to tilt so as to follow the inclination of the upper substrate 21, are ascended with the upper substrate 21 being brought into close contact with and attracted to the electrostatic chucks and suspend the upper substrate 21.”).

As to claim 2, Ito discloses that the joining punch has at least one load-conducting part (leaf spring member 4) which is arranged between at least one of the two pressing parts and the force-receiving part (support 2 and/or lifting frame 8b), wherein the load-conducting part is arranged and/or formed on the joining punch so as to be tiltable relative to the force-receiving part (see paragraph 0089, disclosing “the electrostatic chucks 2, which have been brought into to tilt so as to follow the inclination of the upper substrate 21, are ascended with the upper substrate 21 being brought into close contact with and attracted to the electrostatic chucks and suspend the upper substrate 21.”).

As to claim 3, Ito discloses that at least one pressing part (device for holding a substrate 10) and/or one load-conducting part (leaf spring member 4) is arranged and/or formed on the joining punch in such a manner so as to be tiltable via a joint part (see paragraph 0089, disclosing “the electrostatic chucks 2, which have been brought into contact with the upper substrate 21, deform their leaf spring members 4 to tilt so as to follow the inclination of the upper substrate 21, are ascended with the upper substrate 21 being brought into close contact with and attracted to the electrostatic chucks and suspend the upper substrate 21.”).

As to claim 4, Ito discloses that the joint part is formed as a constriction. See paragraph 0073, disclosing “Each of the leaf spring members 4 is made of a thin metal plate, a thin resin plate or the like having a thickness of from at least about 0.1 mm to at most about 1 mm for example and is disposed at a position close to each corner of each electrostatic chuck 1 as viewed in a plan view.”; (the leaf spring member 4 reads on the term “constriction” as understood in light of applicant’s specification, which recites “The joining punch 10 is also made of an elastic or at least limited elastic material, for example metal, in order to avoid breaking in the region of one of the constrictions when the contact force F is applied.”).

As to claim 5, Ito discloses that the pressing parts are arranged across an area formed by a polygonal, an at least substantially polygonal, an elliptical or an at least substantially elliptical 

As to claim 6, Ito discloses that the joining punch tapers in a direction (x, y, z) parallel to a clamping direction and towards the force-receiving part.  See marked up figure 10b below.

    PNG
    media_image1.png
    300
    631
    media_image1.png
    Greyscale


As to claim 7, Ito discloses that the at least one load-conducting part has a reinforcing section (projections 2b) for stiffening parallel to a clamping direction. See paragraph 0073, disclosing that “The support 2 includes a body portion 2a in a substantially rectangular plate-like shape or a substantially parallelepiped shape, and the body portion has projections 2b formed on a lower side thereof, each having a substantially square-shaped frame or a substantially rectangular frame.”

As to claim 9, Ito discloses that the joining punch has, in a region of at least one of the pressing parts, an elastically deformable, force transmission member.  See paragraph 0029, a stopper formed on an upper side so as to be elastically deformable, and the stopper may be configured to be capable of being brought into contact with the support.”  See also paragraph 0079, disclosing “each electrostatic chuck 1 has a substantially circular plate-shaped stopper base 5 disposed at a substantially central portion of an upper side thereof so as to be detachable from the upper side, and the stopper base 5 has a substantially ring-shaped stopper 6 of elastically deformable silicone rubber, a coil spring or the like disposed on an upper side so as to upwardly project from the stopper base 5. The stopper 6 has a sufficient elasticity, which may be set at about 50 Shore "A" hardness when the stopper is made of silicone rubber. As shown in FIG. 1, the upper side of the stopper 6 is apart from the lower side of the body portion 2a of the support 2.”


As to claim 11, Ito discloses that the at least one load-conducting part has a controllably deformable material and/or wherein the at least one load-conducting part is formed from such a controllably deformable material.  See paragraph 0073, disclosing “Each of the leaf spring members 4 is made of a thin metal plate, a thin resin plate or the like having a thickness of from at least about 0.1 mm to at most about 1 mm for example and is disposed at a position close to each corner of each electrostatic chuck 1 as viewed in a plan view.”; a metal or resin leaf spring member reads on the term “controllably deformable material”.



As to claim 15, Ito discloses a joining device having a joining punch according to claim 1.  See especially Figure 7.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2011/0132518 A1) as applied to claims 1-7, 9, 11 and 14-15 above.

As to claim 8, Ito does not disclose that the at least one load-conducting part is arranged and/or formed in an asymmetrically hinged manner.  Rather, Ito discloses a symmetric arrangement (see, for example, the 3 x 3 arrangement of Figure 8).
However, changes in size and shape is obvious, and rearrangement of parts is obvious.  MPEP 2144.04.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the at least one load-conducting part is arranged and/or formed in an asymmetrically hinged manner as an obvious change in size and shape and rearrangement of parts.

As to claim 10, Ito does not disclose that at least one of the pressing parts is configured to be at least partially embedded in the force transmission member.


As to claim 12, Ito does not disclose that a plurality of the load-conducting parts and/or the force-receiving part are formed together in one piece.
However, making structures integral is obvious.  MPEP 2144.04.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that a plurality of the load-conducting parts and/or the force-receiving part are formed together in one piece as an obvious integration of the disclosed parts of Ito.

As to claim 13, Ito does not disclose that the joining punch has at least one part produced by 3D printing, by injection molding, by milling, by laser cutting and/or by eroding.
However, official notice is taken that it is well known and conventional to manufacture parts by the various recited methods such that that the joining punch has at least one part produced by 3D printing, by injection molding, by milling, by laser cutting and/or by eroding.  3D printing, injection molding, milling, laser cutting and eroding are all conventional methods for manufacturing mechanical parts, including punches.



Conclusion

The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK